 



Exhibit 10.1
LIMITED GUARANTY
     This Limited Guaranty (this “Guaranty”) dated as of the 1st day of
September, 2006 (the “Effective Date”), is made by United Development Funding
III, L.P., a Delaware limited partnership (“Guarantor”), for the benefit of
United Mortgage Trust, a real estate investment trust organized under the laws
of the state of Maryland (the “Lender”) or its permitted successors and assigns.
R E C I T A L S:
     A.      United Development Funding, L.P., a Nevada limited partnership
(“Debtor”) has issued to Lender, that certain Second Amended and Restated
Secured Line of Credit Promissory Note in the principal amount of U.S.
$45,000,000.00 dated June 20, 2006 (the “Note”).
     B.     Guarantor is in the business of providing credit enhancements in the
form of loan guarantees , and Guarantor is willing to enter into this Guaranty
in favor of Lender and hereby agree to be bound by its terms and conditions.
A G R E E M E N T:
     NOW, THEREFORE, for good and valuable consideration, and intending to be
legally bound hereby, Guarantor agrees and covenants as follows:
     1.     Definitions. Capitalized terms not defined in this Guaranty shall
have the respective meanings given to such terms in the Note.
     2.     Guaranty and Surety. Subject to the provisions of Section 3,
Guarantor hereby absolutely and unconditionally guarantees and becomes surety
for, the full, timely and complete payment when due, whether by lapse of time,
by acceleration of payment, or otherwise, of the indebtedness, liabilities and
obligations of Debtor to the Lender existing or arising now or in the future
under the Note and all renewals, extensions, modifications and substitutions of
all or any part of the Note (collectively, the “Guaranteed Obligations”).
Guarantor’s obligation under this Guaranty is unconditional, absolute and
enforceable, irrespective of the validity or enforceability of the Guaranteed
Obligations in whole or in part or of the Note or any provision thereof, whether
recovery against Debtor with respect to the Guaranteed Obligations in whole or
in part is prevented by bankruptcy, the operation of law, or otherwise, and any
other circumstance that might otherwise cause a legal or equitable discharge or
defense of Guarantor.
     3.     Maximum Liability Amount. Notwithstanding anything to the contrary
contained in this Guaranty, (a) in no event shall the liability of Guarantor
under this Guaranty exceed $30,000,000.00 (the “Maximum Liability Amount”), and
(b) the Maximum Liability Amount shall be reduced by $1.00 for every $1.00 by
which the Total Partners’ Equity of the Debtor exceeds $30,000,000.00, as set
forth in the most recent financial statements of the Debtor as determined on the
last business day of the month with respect to which such Maximum Liability
Amount is determined (in case of such reduction, the reduced amount shall be the
“Maximum Liability Amount” referenced herein). Debtor’s “Total Partners’ Equity”
shall be the sum of

1



--------------------------------------------------------------------------------



 



Partnership Equity and Net Income as determined by the Debtor in accordance with
its financial reporting practices.
     4.      Subsequent Acts by Lender. Lender may, in its sole discretion and
without notice, take or refrain from taking any action that might otherwise be
deemed a legal or equitable release or discharge of Guarantor’s obligations
under this Guaranty without either impairing or affecting the liability of
Guarantor for the full, timely and complete payment of the Guaranteed
Obligations, which actions might include, by way of illustration and not
limitation:
     (a)     the renewal or extension of any of the Guaranteed Obligations or
any payments thereunder, or the acceleration or change of time for payment of
the Guaranteed Obligations, any increase in the principal amount of any
promissory note or other instrument comprising a part of the Guaranteed
Obligations and/or any additional funds advanced under the Guaranteed
Obligations;
     (b)      the modification, amendment or change in any of the terms relating
to any promissory note or other agreement, document or instrument executed at
any time in the past, present or future in favor of Lender, including, without
limitation, the Note;
     (c)      the absence of any attempt to collect the Guaranteed Obligations
from Debtor or any other person or entity primarily or secondarily liable for
the Guaranteed Obligations or any other action to enforce Lender’ rights with
respect to the Guaranteed Obligations;
     (d)      the waiver, consent, or delay in enforcement by Lender with
respect to any provision of any instrument evidencing the Guaranteed
Obligations;
     (e)      any failure by Lender to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral given for the Guaranteed Obligations, or the release or compromise of
any lien or security held by Lender as security for the Guaranteed Obligations;
     (f)      the compounding, rearrangement or consolidation by Lender of all
or any part of the Guaranteed Obligations;
     (g)      the release from liability of Debtor or any other guarantor or
person or entity primarily or secondary liable for the Guaranteed Obligations
who may guarantee or provide security for the Guaranteed Obligations in whole or
in part; or
     (h)     the settlement, release, compromise or cancellation of all or any
part of the Guaranteed Obligations, or the acceptance of partial payment of all
or any part of the Guaranteed Obligations.
     5.      Expenses. Subject to the provisions of Section 3, Guarantor agrees
to pay all costs and expenses, including, without limitation, all court costs
and reasonable attorneys’ fees

2



--------------------------------------------------------------------------------



 



paid or incurred by Lender in endeavoring to collect all or any part of the
Guaranteed Obligations, or in enforcing or pursuing its remedies with respect to
the Guaranteed Obligations.
     6.      Payment by Guarantor. In the event of any failure to pay with
respect to the Guaranteed Obligations or any “default” or “event of default”
under the Note, subject to the provisions of Section 3, Guarantor agrees to pay
on demand, all of the Guaranteed Obligations and all other costs, expenses and
other amounts payable under this Guaranty. Lender shall not be required to
liquidate any lien or any other form of security, instrument, or note held by
Lender prior to making such demand. THIS IS A GUARANTY OF PAYMENT AND NOT OF
COLLECTION, and Guarantor specifically agrees that Lender shall not be required
to assert any claim, file suit, or proceed to obtain a judgment against Debtor
or any other guarantor, endorser or surety for the Guaranteed Obligations, or
make any effort at collection of the Guaranteed Obligations, or foreclose
against or seek to realize upon any security or collateral now or hereafter
existing for the Guaranteed Obligations, or exercise or assert any other right
or remedy to which Lender is or may be entitled in connection with the
Guaranteed Obligations, before or as a condition of enforcing the liability of
Guarantor under this Guaranty or requiring payment of the Guaranteed Obligations
under this Guaranty. Guarantor agrees, to the full extent it may legally do so,
that suit may be brought against Guarantor with or without making Debtor or any
other person or entity a party to such suit, as Lender may elect. Guarantor
agrees that Guarantor shall remain fully liable under this Guaranty regardless
of whether Debtor is held to be not liable on the Guaranteed Obligations and
regardless of whether all or any portion of the Guaranteed Obligations are
“non-recourse” or “limited recourse” to Debtor.
     7.      Application of Payments. Lender shall have the exclusive right to
determine the time and manner of application of any payments or credits to the
Guaranteed Obligations, whether received from Debtor or any other source, and
such determination shall be binding on Guarantor. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Guaranteed Obligations as Lender shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.
     8.      Guarantor’s Responsibilities. Guarantor hereby assumes
responsibility for keeping informed of the financial condition of Debtor and any
and all endorsers and/or other guarantors of any instrument or document
evidencing all or any part of the Guaranteed Obligations and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor further agrees that Lender shall have no duty to advise Guarantor of
any information known to Lender regarding such condition or such circumstances
or to undertake any investigation. If Lender, in its sole discretion, undertakes
at any time or from time to time to provide any such information to Guarantor,
Lender shall be under no obligation to update any such information or to provide
any such information to Guarantor on any subsequent occasion.
     9.      Reinstatement. Guarantor agrees that to the extent any payment or
payments are made to Lender or Lender receive any proceeds of collateral, which
payments or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Debtor or any other
party, then Guarantor’s obligations under this Guaranty to the

3



--------------------------------------------------------------------------------



 



extent of such repayment shall immediately and automatically be reinstated and
continued in full force and effect.
     10.     Waivers by Guarantor. Guarantor hereby waives to the extent
permissible by law: (a) notice of acceptance of this Guaranty and of creation of
the Guaranteed Obligations, (b) presentment, notice of non-payment, and demand
for payment of the Guaranteed Obligations, (c) protest, notice of protest, and
notice of dishonor or default to Guarantor or to any other party with respect to
any of the Guaranteed Obligations, and (d) all other notices to which Guarantor
might otherwise be entitled.
     11.     Continuation. This Guaranty shall continue in full force and effect
with respect to Guarantor, and Lender shall be entitled to make loans and
advances and extend financial accommodations to Debtor on the faith of this
Guaranty, until Lender delivers to Guarantor, a written revocation of this
Guaranty executed by Lender.
     12.      Mutual Understanding. Guarantor represents and warrants to Lender
that Guarantor has read and fully understands the terms and provisions hereof,
has had an opportunity to review this Guaranty with legal counsel and has
executed this Guaranty based on Guarantor’s own judgment and advice of counsel.
If an ambiguity or question of intent or interpretation arises, this Guaranty
will be construed as if drafted jointly by Guarantor and Lender and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Guaranty.
     13.     Further Assurances. Guarantor at Guarantor’s expense will promptly
(a) execute and deliver to Lender on Lender’ request, all such other and further
documents, agreements and instruments as may be requested by Lender, and
(b) deliver all such supplementary information as may be requested by Lender, in
compliance with or accomplishment of the agreements of Guarantor under this
Guaranty.
     14.     Cumulative Remedies. Guarantor hereby agrees that all rights and
remedies that Lender are afforded by reason of this Guaranty are separate and
cumulative with respect to Guarantor and otherwise and may be pursued
separately, successively, or concurrently, as Lender deem advisable. In
addition, all such rights and remedies of Lender are non-exclusive and shall in
no way limit or prejudice Lender’s ability to pursue any other legal or
equitable rights or remedies that may be available to Lender.
     15.     Notice. All notices and other communications under this Guaranty
will be in writing and will be mailed by registered or certified mail, postage
prepaid, sent by facsimile, delivered personally by hand, or delivered by
nationally recognized overnight delivery service, to the parties’ respective
addresses. Each notice or other communication will be treated as effective and
as having been given and received (a) if sent by mail, at the earlier of its
receipt or three business days after such notice or other communication has been
deposited in a regularly maintained receptacle for deposit of United States
mail, (b) if sent by facsimile, upon confirmation of facsimile transfer, (c) if
delivered personally by hand, upon written confirmation of delivery from the
person delivering such notice or other communication, or (d) if sent by
nationally recognized overnight delivery service, upon written confirmation of
delivery from such service.

4



--------------------------------------------------------------------------------



 



     16.     Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of this Guaranty in strict accordance with
its respective terms, notwithstanding any conduct or custom on the part of
Lender in refraining from so doing at any time or times. The failure of Lender
at any time or times to enforce its rights under such provisions strictly in
accordance with the same, shall not be construed as having created a custom or
in any way or manner modified or waived the same. All rights and remedies of
Lender are cumulative and concurrent and the exercise of one right or remedy
shall not be deemed a waiver or release of any other right or remedy.
     17.     CHOICE OF LAW; JURISDICTION; VENUE. THIS GUARANTY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS PROVISIONS. JURISDICTION FOR
ALL MATTERS ARISING OUT OF THIS GUARANTY SHALL BE EXCLUSIVELY IN THE STATE AND
FEDERAL COURTS SITTING IN DALLAS COUNTY, TEXAS, AND GUARANTOR HEREBY IRREVOCABLY
SUBMITS ITSELF TO THE JURISDICTION OF SUCH STATE AND FEDERAL COURTS AND AGREES
AND CONSENTS NOT TO ASSERT IN ANY PROCEEDING, THAT ANY SUCH PROCESS IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER, AND FURTHER
AGREES TO A TRANSFER OF SUCH PROCEEDING TO THE COURTS SITTING IN DALLAS COUNTY,
TEXAS.
     18.     Severability. If any provision of this Guaranty shall be held
invalid under any applicable laws, then all other terms and provisions of this
Guaranty shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.
     19.     Amendments; Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Lender and
Guarantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Guarantor may
not be released from Guarantor’s obligations hereunder, except pursuant to a
written instrument executed by Lender.
     20. Binding Effect; Assignment. This Guaranty shall be binding on Guarantor
and Guarantor’s administrators, other legal representatives, successors, heirs
and assigns, including, without limitation, any receiver, trustee or debtor in
possession of or for Guarantor, and shall inure to the benefit of Lender and its
respective successors and assigns. Guarantor shall not be entitled to transfer
or assign this Guaranty in whole or in part without the prior written consent of
Lender. This Guaranty is freely assignable and transferable by Lender without
the consent of Guarantor. Should the status, composition, structure or name of
Guarantor change, this Guaranty shall continue and also cover the Guaranteed
Obligations under the new status composition, structure or name according to the
terms of this Guaranty.
     21.     Captions. The captions in this Guaranty are for the convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.

5



--------------------------------------------------------------------------------



 



     22.     Number of Gender of Words. Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.
     23.     WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ASSOCIATED HEREWITH
OR THEREWITH, (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS
DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF
LENDER OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED
TO ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     24.     ENTIRE AGREEMENT. THIS GUARANTY CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF, AND ALL PRIOR
DISCUSSIONS, AGREEMENTS AND STATEMENTS, WHETHER ORAL OR WRITTEN, ARE MERGED INTO
THIS GUARANTY. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. THIS
GUARANTY MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
[The remainder of this page is left blank intentionally.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty on this the
1st day of September, 2006, effective for all purposes as of the Effective Date.

            GUARANTOR: UNITED DEVELOPMENT FUNDING III, L.P.
a Delaware limited partnership
      By:   UMTH Land Development, L.P.       Its:  General Partner             
        By:   UMT Services Inc.       Its:  General Partner                     
By:   /s/ Hollis M. Greenlaw         Name:   Hollis M. Greenlaw        Its:
President     

7